 

Exhibit 10.2A

 

 

AMENDMENT




TO




INVESTORS’ RIGHTS AGREEMENT




This Amendment to Investors’ Rights Agreement (this “Amendment”) is entered into
as of June 24, 2013 by and among Oxford Resource Partners, LP, a Delaware
limited partnership (the “Partnership”), Oxford Resources GP, LLC, a Delaware
limited liability company (“GP”), AIM Oxford Holdings, LLC, a Delaware limited
liability company (“AIM”), C&T Coal, Inc., an Ohio corporation (“C&T Coal”),
Charles C. Ungurean and Thomas T. Ungurean, for the purpose of amending the
Investors’ Rights Agreement dated as of August 24, 2007 by and among the parties
hereto (the “IR Agreement”). Unless otherwise specified, capitalized terms used
but not defined herein are used as defined in the IR Agreement.




RECITALS




WHEREAS, pursuant to the Financing Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Financing Agreement”)
dated of even date herewith by and among Oxford Mining Company, LLC, an Ohio
limited liability company, the Partnership, each subsidiary of the Partnership
listed as a "Guarantor" on the signature pages thereto, the lenders from time to
time party thereto (the “Lenders”), Obsidian Agency Services, Inc., a California
corporation (“Obsidian”), as collateral agent for the Lenders, and Obsidian, as
administrative agent for the Lenders, the Required Lenders (as such term is
defined in the Financing Agreement) are to have the right to designate a
director for election to the Board (the “Director Designation Right”) in the
event they elect to exercise such Director Designation Right;




WHEREAS, the parties hereto seek to amend the IR Agreement to clarify the
respective rights and obligations of each party thereto in light of the Director
Designation Rights; and




WHEREAS, in accordance with Section 10(a) of the IR Agreement, the IR Agreement
may be amended by written agreement of the Partnership, GP, AIM and a Majority
of Investors;




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the IR
Agreement is hereby amended as follows:




Section 1. Amendments.




(a)     Section 2(a) of the IR Agreement is hereby amended by restating it in
its entirety to read as follows:




(a)     Designation and Election of Board Members. For the C&T Coal Designation
Period, C&T Coal will have the right to designate that number of natural Persons
as is equal to the C&T Coal Designee Number to serve as members of the Board.
For the Lenders’ Designation Period, the Required Lenders will have the right
(which may or may not be exercised by the Required Lenders from time to time) to
designate the Lenders’ Designated Director to serve as a member of the Board.
AIM will have the right to designate the remaining members of the Board. In
order to effect these rights, each of AIM and the Investors (or their respective
Affiliates that own Membership Interests) shall vote the Membership Interests in
GP owned by such party in a manner so as to cause and maintain the election of
the Persons so designated.

 

 
 

--------------------------------------------------------------------------------

 

 


(b)     Section 1.1 of Exhibit A to the IR Agreement is hereby amended by
restating in their entirety the following definitions:




“Agreement” shall have the meaning set forth in the preamble, and shall include
any amendments thereto from time to time including without limitation that
certain Amendment to Investors’ Rights Agreement dated June 24, 2013.




“C&T Coal Designee Number” shall mean that number as is equal to the percentage
share of the total outstanding Membership Interests owned by C&T Coal and its
Affiliates at the relevant time of determination multiplied by the total number
of members of the Board at such time, with any fractional number being
eliminated by rounding down to the next whole number, provided that (a) the C&T
Coal Designee Number will be reduced if necessary such that the C&T Coal
Designee Number, the number of members of the Board that are Independent
Directors (as defined in the Partnership Agreement) and the member of the Board
that is a Lenders’ Designated Director (if one has been designated) are in total
less than fifty percent (50%) of the members of the Board and (b) the C&T Coal
Designee Number shall in no event be less than one (1).




(c)     Section 1.1 of Exhibit A to the IR Agreement is hereby further amended
by adding thereto in the appropriate place alphabetically the following
definitions, with the clause numbers for each definition in said Section 1.1 of
Exhibit A being modified as applicable to have the definitions numbered
consecutively with the first definition being clause (1) and so on:




“C&T Coal Designation Period” shall mean the period of time from the date hereof
until such time as the Investors cease to own in the aggregate at least fifteen
percent (15%) of the outstanding Class A Units (as such term is defined in the
Limited Liability Company Agreement).




“Financing Agreement” shall mean the Financing Agreement dated as of June 24,
2013 by and among Oxford Mining Company, LLC, an Ohio limited liability company,
the Partnership, each subsidiary of the Partnership listed as a "Guarantor" on
the signature pages thereto, the Lenders, Obsidian, as collateral agent for the
Lenders, and Obsidian, as administrative agent for the Lenders, as such
Financing Agreement is amended, amended and restated, supplemented or otherwise
modified from time to time.




“Lenders” shall mean the “Lenders” (as such term is defined in the Financing
Agreement).

 

 
2 

--------------------------------------------------------------------------------

 

 


“Lenders’ Designated Director” shall mean the Person (if any) designated by the
Required Lenders from time to time to be a member of the Board, provided that
such Person shall be subject to the approval of AIM (which approval shall not be
unreasonably withheld) and a Majority of Investors (which approval shall not be
unreasonably withheld), it being understood and agreed that any senior
management employee of an Agent (as such term is defined in the Financing
Agreement) is hereby automatically deemed approved by AIM and a Majority of
Investors.




“Lenders’ Designation Period” shall mean the period of time during which the
Required Lenders have the right to designate a Lenders’ Designated Director
pursuant to the Financing Agreement.




“Obsidian” shall mean Obsidian Agency Services, Inc., a California corporation.




“Required Lenders” shall mean the “Required Lenders” (as such term is defined in
the Financing Agreement).




(d)     Section 10(a) of the IR Agreement is hereby amended by restating it in
its entirety to read as follows:




(a)     Amendment and Modification. Subject to applicable law, this Agreement
may be amended, modified or supplemented only by written agreement of the
Partnership, GP, AIM and a Majority of Investors, provided that this Agreement
may be amended, modified or supplemented by written agreement of AIM and a
Majority of Investors only if such amendment, modification or supplement does
not affect the rights of either the Partnership or GP, and provided, further,
that none of the provisions herein relating to the rights of the Required
Lenders to designate a Lenders’ Designated Director or any other provisions of
this Agreement that have application thereto may be amended, modified or
supplemented without the express written consent of the Required Lenders.




(e)     Section 10(c) of the IR Agreement is hereby amended by adding thereto at
the end thereof the following:




If to any of the Lenders, to:




Obsidian Agency Services, Inc.,
as Agent for the Lenders
c/o Tennenbaum Capital Partners

2951 28th Street, Suite 1000
Santa Monica, California 90405
Attention:        Asher Finci
Telephone: (310) 566-1000
Telecopier: (310) 899-4950

 

 
3 

--------------------------------------------------------------------------------

 

 


with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Frederic L. Ragucci, Esq.
Telephone: (212) 756-2000
Telecopier: (212) 593-5955

 

(f)     Section 10 of the IR Agreement is hereby additionally amended by adding
thereto a new Section 10(j) which shall read as follows:




(j) Compensation and Expenses of Lenders’ Designated Director. The Lenders’
Designated Director shall not receive any compensation for serving as a member
of the Board, but the GP or the Partnership shall pay all costs and expenses
incurred by the Lenders’ Designated Director in connection with attendance at
any meetings of the Board (including the meetings of any committees or
sub-committees thereof).




(g)     Section 10 of the IR Agreement is hereby further amended by adding
thereto a new Section 10(k) which shall read as follows:




(k)     Status of Lenders. The Lenders shall be considered to be parties hereto
and not a third party for purposes of the provisions herein relating to the
rights of the Required Lenders to designate a Lenders’ Designated Director and
any other provisions of this Agreement that have application thereto.




Section 2. Status of IR Agreement. Except as expressly modified and amended
herein, all of the terms and conditions of the IR Agreement shall remain in full
force and effect. The parties hereto acknowledge and agree that the IR Agreement
has not been amended prior to this Amendment.




Section 3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles of conflicts of law of the
State of Delaware) as to all matters, including matters of validity,
construction, effect, performance and remedies.




Section 4. Facsimiles; Counterparts. This Amendment may be executed by facsimile
signatures by any party and such signature shall be deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required. This Amendment may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original, and all of which
together shall constitute one and the same document.




[Signature Page Follows]

 

 
4 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 



 

OXFORD RESOURCE PARTNERS, LP

 

By:     Oxford Resources GP, LLC, its general partner




By: /s/ Daniel M. Maher                    
Name: Daniel M. Maher

Title: Senior Vice President




OXFORD RESOURCES GP, LLC




By: /s/ Daniel M. Maher                    
Name: Daniel M. Maher

Title: Senior Vice President




AIM OXFORD HOLDINGS, LLC

 

By:     AIM Coal, LLC, its Manager




By:     AIM Coal Management LLC, its Manager




By: /s/ Matthew P. Carbone                    
Name: Matthew P. Carbone

Title: Member




C&T COAL, INC.




By: /s/ Charles C. Ungurean                    
Name: Charles C. Ungurean

Title: President




/s/ Charles C. Ungurean                    
Charles C. Ungurean




/s/ Thomas T. Ungurean                    
Thomas T. Ungurean

 




 

Signature Page to Amendment to Investors' Rights Agreement